700



OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                   AUSTIN
Hon.u6lter C* waoawara,
                     - paE;e,
                           2




few sol’tho ourrentfisti        bLtmdtm,you 6x-eodrisea
that uo adhero to the eoncludon heretofore yessed
in our op%nlon tie. o-117sr as iollows:

               *Iiere we have no a pcoprlabthn but
          what appe6m pcroly a all-eation to tale
          togi8laturs lteelf to later make the ap



          It is @te    true, in this   oomeotlon, that the
infen& of the law le the law
the 6ourta Ere reW&,      Sn
Cullgently for the intfM%On Of tb
efhen the infeat %.a plainly
the etatuta, It oust be g.W

       Ill OUF O@lhll, the &l&d8t
pro~tion      shaula be Imae in the aepartmontal agJpc@a-
td.cukb~ie     plljslJsabalearly   e3cgaWssad infbolfw$Wg0
uotja in the onaoat     abwe quotea, anu thwefara we 6re
not at liberty to resort to wx3truetion~




              sl~~ture, it is
              tiens for the
BOIL.
   alter C. Iloocluara
                    - pagea




                                                 the
          went  tBe 6tWiutea of t&e 8*rte of TM
                 a thmt ally amountj seer or fmdo
                 epprogwlatadtabe    paSa out of
          loaal or epaaialfees or fur&, that the
          mmebe   80 pa&l out of the saldloaalo
          epeohl Sees or funb Snetoetl of
          pa&l out of the gensml Mtae                   beinff
                                                       hmb.
          Thoefseetofth&Ii6topw¶dethatiifbo
etatutes of-the      State of PycaapeUdy+o +a1
                                            0~ ape&&
Se00 or fimtm to me           PaJment
                                    of 0ertaln items of
                                               "p"""'
                   for payment OS suah items ahal ba
amnmts approga-iat66
     fratheuddqeoialorleoalSeemmimdm~             If
P eappwp4.atlonisfP0mtheg~fMd~aadthe
etatute dedicates lwal or spaojal faas or fuailato tha
payment of SudI lteme, the pj?tieII quoted opermtee te
apply mal lO@xLl Gr rpcwisl feelI OS-funafI foosrd fbe pEy-
Beat of wah apprapPlcb~befetorcraart~lmybabdfo
                    AI& ip the statuteaeho?lld xpvnide
%t"~ttii?&          g~erpss aihauld be gel& Mly trolr
dedlaate&laa8lorqeainlreesor~,thicr               quoted
pwwoa      would operato to .xw&re   the poJment Of aaain$s
appvo)rAataa far l5uah itaI%e tmaluaofvely frml sa%d loa8z
or spa&ilfeoe    or funds, inafaad oftrcwthe     genf3ral
SUM.
           Inother uord.s,itwemethotthlsriaa          p?o-
~isionwas   ZntSnaaaby  fhebeg5sl~ture    as ablanket
o;lau5a oorreet5ng *pproprSatSoao lnskivertently medo fro01
the general Sunl Mwaw epswiol See0 or Asrde are waSI-
able fer their          amd epproprbt5oue    lnadv~ent1
Bade fmm only             1Seeorfumlwheretheatalbu       ?e 6
of the State a             the applUat;lon of other loea
or spooial See            tWWd   the pO=t      Of 8tWh Sp.
Ipopr5atlom ae well‘.

          coourtrylnk the prwl~       quoted abwo srfm
sr B. 80s. 404 aryf42'1 togethfsr, we are OS the ophioa
that it use the lee;lslntive         ta mi*   intent
                                                that the
703